UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-1132


UNITED MARKETING SOLUTIONS, INC.,

                Plaintiff - Appellee,

           v.

ANGIE M. FOWLER; TIMOTHY P. FOWLER,

                Defendants - Appellants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:09-cv-01392-GBL-TCB)


Argued:   January 30, 2013                 Decided:   February 27, 2013


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


ARGUED: Nancy D. Greene, ACKERMAN BROWN, Washington, D.C., for
Appellants.    Patrick James McDonald, CAMERON MCEVOY, PLLC,
Fairfax, Virginia, for Appellee. ON BRIEF: John Patrick Sherry,
CAMERON MCEVOY, PLLC, Fairfax, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Angie     and   Timothy      Fowler      (“the     Fowlers”)     appeal    the

district court's denial of their Federal Rule of Civil Procedure

60(b) motion seeking relief from a final judgment against them

and in favor of United Marketing Solutions, Inc. (“United”).

For the reasons set forth below, we affirm the district court's

judgment denying relief.



                                        I.

       For several years, the Fowlers operated a United direct

mail coupon franchise in Greensboro, North Carolina.                      Following

the Fowlers' termination of their contract with United, United

obtained a final judgment in the amount of $106,076.82 against

the Fowlers (“the Fowler Judgment”) in the Eastern District of

Virginia. 1      The Fowlers voluntarily dismissed their appeal of

that       judgment,   and   this   case       presents    no   issue   as   to    the

appropriateness or finality of the original judgment.

       Rees Associates, Inc. (“Rees”), is an Iowa corporation that

possesses an outstanding judgment, rendered in Iowa state court,

against       United   in    the    amount       of     $172,194.94     (“the     Rees


       1
       Federal jurisdiction existed by way of diversity, as
United is a Virginia corporation and the Fowlers reside in North
Carolina, and the amount in controversy exceeded $75,000.    See
28 U.S.C. § 1332.



                                           2
Judgment”).       In the fall of 2011, after United obtained the

Fowler Judgment, Rees properly domesticated the Rees Judgment in

Fairfax       County,    Virginia    Circuit    Court,      and     initiated

garnishment proceedings there naming the Fowlers as garnishees.

       After receiving the garnishment summons, the Fowlers and

Rees entered into a “Settlement and Release Agreement” (“the

Agreement”), which called for the Fowlers to pay Rees “the sum

of $ ___ upon execution of this Agreement in full and complete

satisfaction of the Garnishment.           In return for this payment,

Rees will credit the Rees Judgment for [$111,766.92] resulting

in full satisfaction of the Fowler Judgment.”            (J.A. 234.)    Rees

and the Fowlers signed the Agreement on November 9, 2011, and a

few days later the Fowlers paid an unknown sum to Rees with the

memo of the check noting “For: Satisfaction in full of [United]

judgments against Tim Fowler & Angie Fowler.” 2          (J.A. 238.)    Rees

subsequently filed a notice of partial satisfaction of the Rees

Judgment in Iowa state court showing $111,766.92 as credited

toward the judgment amount.

       When United refused to mark the Fowler Judgment as having

been       satisfied    in   light   of   the   Agreement     and    partial

       2
       The amount paid has been marked out on the record copies
of the Agreement and the check. The amount is not an issue in
the case, but the Fowlers aver they paid Rees $10,000, and
United does not contest this point.      The district court used
this $10,000 sum in ruling on the Fowlers’ Rule 60(b) motion.



                                      3
satisfaction     of   the   Rees    Judgment,      the   Fowlers    filed   the

underlying Rule 60(b) motion for relief from final judgment in

the district court.         They argued that relief was appropriate

under subsection (5) or (6) because the Fowler Judgment had been

satisfied   or    discharged,      and   other     equitable   considerations

favored relief.

     The district court denied the motion.               From the bench, the

court explained that the Fowlers had failed to demonstrate the

Fowler   Judgment     had   been   satisfied,      released,   or   discharged

because the Agreement did not have any legal effect on United’s

right to enforce that judgment.              In addition, the district court

held that equitable considerations did not weigh in favor of

relief given that United in no way influenced the Fowlers or

Rees to enter into the Agreement.                 Nonetheless, the district

court permitted a $10,000 equitable offset be applied to the

Fowler Judgment based on the actual amount the Fowlers claimed

they had paid Rees under the Agreement. 3

     The Fowlers noted a timely appeal, and we have jurisdiction

under 28 U.S.C. § 1291.




     3
        United did not file a cross-appeal as to the $10,000
offset and does not otherwise contest that amount in this
appeal.



                                         4
                                               II.

       We review the denial of a Rule 60(b) motion for abuse of

discretion.          MLC Auto., LLC v. Town of S. Pines, 532 F.3d 269,

277 (4th Cir. 2008).             Our review is limited to the propriety of

Rule       60(b)     relief,    and     does    not     extend       to   the    underlying

judgment.          Id.



                                           III.

       The Fowlers contend the district court erred in denying

Rule       60(b)    relief     because    such       relief    was    appropriate       under

either subsection (5) or (6). 4                     They assert that the Agreement

constituted a satisfaction or discharge of the Fowler Judgment

that entitles them to relief under Rule 60(b)(5) because the

Fowlers “purchased” a portion of the Rees Judgment and “used

this       property      to   satisfy    the        Fowler    Judgment[]        by   offset.”

(Opening Br. 9, 14.)              As such, they contend it does not matter

how much they paid Rees for the offset, or what terms were

negotiated between them and Rees.                     Instead, they claim that all

that matters for purposes of reviewing the propriety of Rule


       4
       The opinion follows the parties’ lead in focusing on the
requirements  specifically  required   for  relief  under  Rule
60(b)(5) and (6) as opposed to the additional requirements for
relief from a judgment under Rule 60. Because we conclude that
the Fowlers have not satisfied the former, we need not consider
the latter.



                                                5
60(b) relief is that as a result of the Agreement, the Fowlers

“owned”    a    portion       of    the    Rees      Judgment     that   was       of   greater

monetary       value    than       the     entirety       of     the    Fowler       Judgment.

Consequently,          they    contend          the     Fowler     Judgment         has       been

effectively paid in full and they are entitled to relief under

Rule 60(b)(5).

      Rule 60(b)(5) authorizes, in relevant part, relief where

“the judgment has been satisfied, released[,] or discharged.”

While the Fowlers are correct that they could lawfully purchase

a portion of the Rees Judgment from Rees, the record shows that

is not what they did.                 Looking to the plain language of the

Agreement, it is clear that neither Rees nor the Fowlers were

negotiating a sale of the Rees Judgment to the Fowlers at a

reduced    rate.         Instead,         the    Agreement       arose    solely        in    the

context    of     a    “Settlement             and    Release”     of    the       garnishment

proceedings Rees initiated against the Fowlers with respect to

the   Fowler     Judgment. 5              In    order    to    “settle[]       .    .     .    the

Garnishment,” the Fowlers paid Rees a sum “in full and complete

satisfaction      of     the       Garnishment,”        in     return    for       which      Rees

      5
       Beyond the title of the agreement—which refers to it being
a settlement of the garnishment proceeding and release of any
claims arising therefrom, the Agreement repeatedly refers to the
garnishment proceedings, noting that the Agreement arose out of
the parties’ “desire to settle[,] resolve[,] and voluntarily
compromise . . . all claims or disputes arising out of or
related to the garnishment.” (J.A. 233.)



                                                 6
agreed to “credit the Rees Judgment for $111,766.92 resulting in

full satisfaction of the Fowler Judgment.”                  (J.A. 234.)        This

language does not reflect a partial sale and purchase of the

Rees Judgment, as the Fowlers now contend the transaction in

effect was.

      Rees    and     the     Fowlers’    behavior      immediately     following

entering into the Agreement further supports this conclusion.

Rees independently and voluntarily entered a partial notice of

satisfaction of the Rees Judgment.             The Fowlers, in turn, filed

an answer in the garnishment proceedings indicating that the

“funds due” to United had been tendered to Rees “pursuant to a

settlement agreement with [Rees] related to this garnishment.”

(J.A. 244.)         Even the check the Fowlers wrote to Rees stated

that it was in “[s]atisfaction in full of” the Fowler Judgment,

as opposed to the purchase of a portion of the Rees Judgment.

(J.A. 238.)         Simply put, the Agreement was not a contract to

sell a portion of the Rees Judgment to the Fowlers.                   The Fowlers

ask the Court to ignore the Agreement’s plain terms in favor of

an   after-the-fact         alternate    construction    that   would    fix    the

mistakes of law and fact that they and Rees were operating under

at the time of entering into the Agreement.                  We cannot do so.

See Comtois v. Rogers, 715 S.E.2d 1, 4 (Va. 2011) (stating that

contracts are to be construed according to their “plain meaning”

where the terms are “clear and unambiguous”).

                                          7
     Moreover, the Agreement did not satisfy or discharge the

Fowler Judgment even though Rees and the Fowlers stated that it

should have that effect.          The Fowlers and Rees appear to have

entered    into   the   Agreement      fundamentally    misunderstanding      the

nature of garnishment proceedings in Virginia, as well as each

entity’s rights and responsibilities in such a proceeding.                    At

bottom, the garnishment did not permit Rees and the Fowlers to

contract around United’s right to enforce the Fowler Judgment, a

judgment    owned   and   controlled     solely   by    United.      In   Marcus,

Santoro & Kozak, P.C. v. Wu, 652 S.E.2d 777 (2007), the Supreme

Court of Virginia ably described garnishment proceedings in the

Commonwealth:

     Garnishment is the process by which a judgment
     creditor may enforce the lien of his writ of fieri
     facias against any debt or property due his judgment
     debtor that is held by a third party, the garnishee.
     The creditor can assert no greater rights against the
     garnishee   than   the   judgment  debtor,   himself,
     possesses.

Id. at 782 (internal citation omitted).                “The summons issued in

a garnishment proceeding ‘warns’ the garnishee not to pay the

judgment    debtor’s      money   to    the   judgment     debtor,    with   the

sanction that if the garnishee were to do so, it would become

personally liable for the amount paid.”                Id. at 783 (quotation

marks omitted).         “[T]he judgment creditor does not ‘step into

the shoes’ of the judgment debtor and become a party to the

contract, but merely has the right to hold the garnishee liable

                                         8
for the value of that contract right.’”              Network Solutions, Inc.

v. Umbro Int’l, Inc., 529 S.E. 2d 80, 88 (Va. 2000) (quoting

United States v. Harkins Builders, Inc., 45 F.3d 830, 833 (4th

Cir. 1995)).

       The   Fowlers   had     several     options     upon    receiving     the

garnishment summons.      See Harkins Builders, 45 F.3d at 833 (“The

garnishee is required to respond to the garnishment summons by

confessing the amount owed to the judgment debtor or by denying

it has any property of the judgment debtor.                   It may also pay

such monies into court as it confesses.”) (internal citation

omitted);    see   also   Va.    Code.     Ann.   §    8.01-512.3.         Rees’

garnishment merely allowed Rees to hold the Fowlers “liable for

the value of” the Fowler Judgment; i.e., it was effectively an

attachment of assets.          See Harkins Builders, 45 F.3d at 833.

The garnishment did not cause Rees to “become a party to the

contract” such that Rees could negotiate on behalf of either

United or the Fowlers with respect to settling, discharging, or

otherwise altering the Fowler Judgment itself.                  See id.     The

Fowlers and Rees could not, under the guise of settling the

garnishment, enter into separate negotiations and agree to the

direct payment of money from the Fowlers (the garnishee) to Rees

(the   judgment    creditor)    as   “payment”    of   the    Fowler   Judgment

owned by United.       The Agreement thus had no legal effect on

United’s ability to enforce the Fowler Judgment.                 Consequently,

                                       9
the   district        court    did    not    abuse   its    discretion        in    denying

relief pursuant to Rule 60(b)(5).

      The Fowlers also assert that they are entitled to relief

under Rule 60(b)(6), which permits relief from judgment on “any

other reason that justifies relief.”                  This is so, they maintain,

because failing to enforce the Agreement against United in the

manner     the    Fowlers      and    Rees      intended     causes       United     to   be

unjustly enriched.             Put another way, the Fowlers contend that

because United received the “benefit” of partial satisfaction of

the Rees Judgment, it would be inequitable for them to also

retain the “benefit” of enforcing the Fowler Judgment.                             As such,

they submit the district court abused its discretion in denying

relief under Rule 60(b)(6).

      We   disagree.           Although       Rule   60(b)(6)       is    a   “catchall”

provision,       it   has     limited    applicability.            “While     [subsection

(6)] includes few textual limitations, its context requires that

it may be invoked in only ‘extraordinary circumstances’ when the

reason for relief from judgment does not fall within the list of

enumerated       reasons      given     in   Rule    60(b)(1)-(5).”            Aikens     v.

Ingram, 652 F.3d 496, 500 (4th Cir. 2011) (en banc).                          This is so

because     “giv[ing]          Rule     60(b)(6)      broad        application        would

undermine     numerous        other     rules     that     favor    the     finality      of

judgments.”       Id. at 501.



                                             10
       In     considering       whether     the    district       court     abused      its

discretion in denying relief under Rule 60(b)(6), we look to

whether relief is appropriate “to accomplish justice” as between

the Fowlers and United.               Cf. Klapprott v. United States, 335

U.S.       601,    615   (1949).      Neither      the    Rees        Judgment   nor    the

Agreement         altered    the    relationship      between         the   Fowlers     and

United      in     any   way.      Under   the    terms   of     the     Agreement,     the

Fowlers gave Rees $10,000, and in exchange Rees gave United a

benefit with respect to the Rees Judgment.                      But that transaction

did not change anything with respect to the relative positions

of the Fowlers and United; more importantly, and as discussed

above, the Agreement in no way altered United’s right to enforce

the Fowler Judgment.            That is as true in equity as it is in law.

To hold otherwise would permit a judgment debtor and third party

to contract around a judgment creditor’s right to enforce its

judgment          without   the     judgment      creditor’s          participation      or

consent.          The district court did not abuse its discretion in

concluding          that     this     scenario      did         not     constitute       an

“extraordinary           circumstance”     allowing       for    relief     under      Rule

60(b)(6). 6

       6
       The Fowler also challenge an alternative rationale the
district court provided regarding the priority of an attorney’s
lien over the Agreement.    In light of our conclusion that the
district court did not abuse its discretion on its primary ratio
decidendi, we need not address that argument.


                                            11
                                  IV.

     For   the   aforementioned   reasons,   we   affirm   the   district

court’s judgment.

                                                                 AFFIRMED




                                  12